Title: To Benjamin Franklin from Mary Stevenson, 17 January 1765
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington, Jan. 17. 1765
You express’d an intention to pay us a visit the latter end of this week, and as I should be sorry to be disappointed of the pleasure of your company when you come, I write this to inform that we have an engagement of a long standing for to-morrow, and the next day we expect company to dine with us, which makes me wish you to defer coming till the beginning of the week. I did not tell your intention to my Aunt as I thought it was not certain you would put it in execution.
Give my duty to my dear Mother, and believe me to be with perfect Esteem Dear Sir Your affectionate humble Servant
M: Stevenson
 
Addressed: To / Dr Franklin / Craven Street / in the / Strand / Thursday Morn: / Jan: 17.
